Citation Nr: 0431102	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  95-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as the residuals of sinus/nasal surgery.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1986 to January 1987 and from 
October 1990 to September 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2002, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, confirmed and continued its 
denial of entitlement to service connection for back 
disability and for respiratory disability, claimed as the 
residuals of sinus/nasal surgery.  It also confirmed and 
continued the 30 percent schedular rating for the veteran's 
service-connected migraine headaches.  Thereafter, the case 
was returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that 
only the issue of entitlement to service connection for back 
disability is ripe for a decision on the merits.  

The issues of entitlement to service connection for 
respiratory disability and for an increased rating for 
migraine headaches require further development and are 
addressed in the REMAND portion of the decision below.  They 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

1.  The veteran's has current back disability, primarily 
diagnosed as mechanical low back pain and mild degenerative 
disc disease at L4-L5.

2.  A nexus between the veteran's current back disability and 
his complaints of back pain in service, variously diagnosed 
as suspected muscle strain versus facet syndrome; a pulled 
muscle; and mechanical low back pain, has not been 
established. 

CONCLUSION OF LAW

Back disability is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

The VCAA also eliminated the concept of a well- grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims  (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  38 U.S.C.A. § 5107.  
In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in July 
2002 and January 2003, the RO informed the veteran of the 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  The RO stated that it would tell 
the veteran when medical evidence was required.  The 
specifically noted that medical evidence included such things 
as doctors' records, medical diagnoses, and medical opinions.  

The RO informed the veteran that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim.  The RO noted that it would try to help his get such 
things as medical records, , employment records, or records 
from other Federal agencies.  The RO further noted that it 
would get reports of any treatment received by the veteran at 
a VA Medical Center (MC).

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it could 
obtain them from the person or agency that had them.  The RO 
reminded the veteran, however, that it was still his 
responsibility to make sure that the VA received the records 
he identified.  The RO notified the veteran that if he wished 
the VA to obtain medical records, he would have to authorize 
medical personnel to release such records by using VA Form 
21-4142.  Such information included the name and address of 
the person, agency, or company who had the records; the time 
frame covered by the records; and, in the case, of medical 
records, the condition for which he was treated.  The RO 
stated that he would need to complete a separate VA Form 21-
4142 for each employer or health care provider from whom he 
wished the VA to obtain medical records.  

The RO noted that it would assist him by providing a medical 
examination or getting a medical opinion if it decided it was 
necessary to make a decision in his claim.  

The RO also noted that in order to establish entitlement to 
service connection for a particular disability, the evidence 
had to show the following:

1.  An injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service which had caused injury or 
disease; 

2.  A current physical or mental 
disability;

3.  A relationship between his current 
disability and an injury disease, or 
event in service. 

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in July 2002 and January 
2003, the veteran was provided with copies of the June 2002 
remand, as well as a Statement of the Case (SOC), issued in 
September 1994, and Supplemental Statements of the Case 
(SSOC's), issued in June 1995 and March 2004.  They further 
notified the veteran and his representative of the evidence 
necessary to substantiate his claims of entitlement to 
service connection for back disability. 

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; a 
November 1989 statement from O. N. E., M.D., dated in 
November 1989; outpatient records reflecting the veteran's 
treatment by the VA in June and July 1993, and from June 2000 
through July 2003; reports of examinations performed by the 
VA in October 1992, September 1993, and March, April, August, 
and October 2003; and a November 2003 opinion from the Chief 
of the Compensation and Pension Service at the VAMC in 
Richmond, Virginia.  
After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claim for service connection for back 
disability.  It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by the 
VA), which could be used to his claim.  Indeed, he did not 
respond to the July 2002 and January 2003 letters which 
requested the following:

1.  The names, addresses, and approximate 
dates of treatment all private or VA 
health care providers who had treated him 
for back complaints/disability, prior to 
his first period of service, between his 
periods of service, and following his 
discharge from his second period of 
service; disability; and 

2.  Completion of VA Form 21-4176 (Report 
of Accidental Injury) requesting the 
names of all physicians and facilities 
that had provided treatment for injuries 
the veteran sustained when he was struck 
by a motor vehicle in mid-1982;

3.  The traffic accident report from the 
law enforcement agency who had 
investigated the motor vehicle accident 
in mid-1982.

4.  Medical records, reports of pre-
employment examinations, insurance 
coverage examinations, or Workman's 
Compensation records regarding his 
employment between his periods of service 
or following his second period of 
service.

The veteran's service medical records were received for the 
record in 1992.  Subsequent requests for additional service 
medical records were made in February and March 1994 and July 
2002.  The object of those requests, included the report of 
the veteran's examination prior to his separation from his 
second period of active duty.  Such requests, however, have 
met with negative results.  Indeed in May 1994 and August 
2002, the National Personnel Records Center (NPRC) stated 
that the veteran's service medical records had previously 
been sent to the RO.  

In light of the foregoing, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect to the issue of entitlement to 
service connection for back disability.  In this regard, the 
Board notes that pursuant to a March 2004 request from the 
veteran's representative, the RO left the record open for 60 
days to give the veteran additional time to submit 
information and/or evidence to support his claim.  Neither 
the veteran nor his representative responded with any 
addition information and/or evidence to support his claim.  
Absent such information or evidence, the RO notified the 
veteran and his representative (letter dated in September 
2004) that it was returning the case to the Board for 
additional appellate consideration.  

Parenthetically, it must be emphasized that the duty to 
assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  The VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991).  

Absent any indication in the record that additional 
development would be fruitful, further efforts are 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim for 
service connection for back disability.  As such, there is no 
prejudice to the veteran due to a failure to assist him in 
the development of his claim.  Accordingly, the Board will 
proceed to the merits of the appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the veteran's service medical records discloses 
that his service entrance examinations, performed in November 
1986 and May 1990, are completely negative for any complaints 
or clinical findings of back disability.  The first such 
complaints were recorded in April 1991, when he reported that 
three hours earlier, he had awakened with low back pain and 
mid-back pain on the left.  There was no known trauma, and 
the assessment was suspect muscle strain versus facet 
syndrome.  

In July 1991, the veteran complained that while lifting, he 
had pulled a muscle in his back.  It reportedly resolved 
quickly.

In January 1992, the veteran complained of a one week history 
of low back pain, as well as similar pain two months earlier.  
The assessment was mechanical low back pain, and he was given 
a profile limiting his weightlifting for two weeks.  He was 
also told to start walking.  He underwent approximately one 
month of physical therapy, after which, the low back pain had 
reportedly resolved

For the remaining eight months of service, there were no 
recorded complaints or abnormal clinical findings regarding 
the veteran's back.  Indeed, during a the October 1992 VA 
examination, his musculoskeletal system was reportedly 
normal.

VA outpatient records show that in June 1993, the veteran 
complained of upper back pain, after catching his foot and 
twisting his head.  

During the September 1993 VA examination, the veteran 
requested that the examiner document the veteran's low back 
discomfort.  The veteran stated that such pain had started in 
service, while he was lifting weights.  There was no 
consistent pattern of pain, numbness, or weakness into either 
leg.  He did state, however, that occasionally, he got a 
nondescript tingling sensation in his legs.

VA medical records reflecting the veteran's treatment from 
June 2000 through July 2003 continue to show complaints of 
low back pain.  The primary diagnoses were degenerative disc 
disease at L4-L5 (confirmed by MRI findings) and mechanical 
low back pain.  Despite such findings, there was no evidence 
that the veteran's back problems were related to those in 
service.  

In an effort to identify the time of onset and etiology of 
any back problems, the veteran underwent a VA orthopedic 
examination in March 2003.   X-rays confirmed the presence of 
mild degenerative disc disease at L4-L5, which the examiner 
noted was appropriate for the veteran's age.  Following the 
examination, which included a review of the veteran's claims 
file, the diagnosis was chronic low back pain.  The examiner 
stated that there was no direct correlation between the 
veteran's low back complaints and any injury or complaints in 
service.  Rather, the examiner concluded that each incident 
of back pain in service had been treated and resolved.  

The only reports to the contrary come from the veteran.  
While the Board does not doubt the sincerity of his beliefs, 
it must be noted that as a layman, he can only report those 
symptoms which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, without more, his theory of the 
case cannot be considered competent evidence of service 
connection.  Accordingly, service connection for back 
disability is not warranted.


ORDER

Entitlement to service connection for back disability is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
respiratory disability, claimed as the residuals of nasal 
surgery.  

During an April 2003 VA examination, the veteran reported 
that he had had six operations on his sinuses, the last in 
2001 by a Dr. Armstrong.  Dr. Armstrong's records have not 
been requested for association with the claims folder.

Finally, the veteran seeks entitlement to a rating in excess 
of 30 percent for his service-connected migraine headaches.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  Moreover, a rating 
in excess of 30 percent for migraine headaches is 
specifically linked to the veteran's level of economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  Accordingly, evidence of the impact on the veteran's 
employment is extremely relevant in assigning a proper rating 
for migraine headaches.

During a VA neurologic examination in March 2003, it was 
noted that the veteran was receiving treatment for headaches 
from Dr. A. A., a neurologist in Fredericksburg, Virginia.  
Records from Dr. A. A. have not been requested for 
association with the claims folder.

During the veteran's March 2003 VA examination, it was 
reported that he was working as a firefighter.  As noted 
above, the veteran has not yet responded to requests for 
employment information.  Not only is such information 
extremely relevant to the veteran's claim, it must be 
emphasized that the veteran has a duty to provide enough 
information to identify and locate the existing records, 
including the custodian or agency holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical records, the condition for which treatment 
was provided.  38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  The failure to respond could result in a 
less-than-full evidentiary record with which to consider the 
veteran's claim for an increased rating for migraine 
headaches.  

Inasmuch as there may be outstanding relevant evidence in 
this case, and inasmuch as the VA has a duty to assist the 
veteran in the development of his claim, the case is remanded 
for the following actions:

1.  Request that the veteran furnish the 
address and approximate dates of 
treatment or examination by Dr. A., who 
reportedly performed surgery on the 
veteran's sinuses.  Then request such 
records directly from Dr. A.   Inform the 
veteran that he should also furnish any 
such records in his possession.  Negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request that the veteran furnish the 
address and approximate dates of 
treatment or examination by Dr. A. A., a 
neurologist in Fredericksburg, Virginia, 
who reportedly treats the veteran for 
headaches.  Then request such records 
directly from Dr. A. A.  Inform the 
veteran that he should also furnish any 
such records in his possession.  Negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the veteran of that 
fact in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  Request that the veteran provide a 
history of his employment since service, 
including, but not limited to, the name 
and address of each employer, as well as 
the dates of each period of employment 
since June 1992.  This must include the 
veteran's work as a firefighter, whether 
volunteer or compensated.  For any period 
that the veteran was self-employed, 
request that he identify the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  Failures 
to respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.  If 
the requested records are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e). 

4.  When the actions in paragraph 3 have 
been completed, contact the each 
employer/former employer and request 
copies of the veteran's employment 
records, including, but not limited to, 
employment applications, medical records 
and the reports of any pre-employment 
examinations; job descriptions; reports 
of job training; reports of duty 
limitations or job changes and the 
reasons for such limitations or changes; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
job retraining; counseling statements; 
customer/client letters; reports of union 
involvement; and reports of termination 
and any associated severance pay.  This 
must include the veteran's work as a 
firefighter, whether volunteer or 
compensated.  If the employer/former 
employers do not have such documents, 
request that the employer/former 
employers provide a statement on business 
letterhead stationary addressing the 
foregoing concerns.  For any period that 
the veteran was self-employed, request a 
letter containing such information from 
the people who hired him, including, but 
not limited to, clients and any 
contractors or sub-contractors for whom 
he worked.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.  If the requested records 
are unavailable, notify the veteran of 
that fact in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

5.  When the actions requested in 
paragraphs 1, 2, 3, and 4 have been 
completed, undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations, and then 
readjudicate the issue of entitlement to 
service-connection for respiratory 
disability, claimed as the residuals of 
sinus surgery.  Also readjudicate the 
issue of entitlement to a rating in 
excess of 30 percent for the veteran's 
migraine headaches.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



